*309Opinion

per curiam:

This case is similar to the case of Francis O'Hara v. United States ante, p. 306, this day decided, and for the reasons stated in the per curiam opinion in that case it follows that the plaintiff is entitled to recover. The claim is a continuing one and judgment will be suspended to await the receipt of a report of the General Accounting Office of the amount due the plaintiff for the period within the statutory limitation, to wit: August 1,1932, to the date judgment is rendered herein.
It is so ordered.
On March 3,1941, the court entered an order as follows:
Now on this third day of March, 1941, this case coming *310before the court on the defendant’s motion for new trial and the plaintiff’s motion for judgment, pursuant to the opinion of the court and the report received from the Comptroller General’s Office with reference to the amount due, it is found that the petition in this case was filed August 29, 1938, and the claim of plaintiff is therefore barred for the period prior to August 29,1932, and in accordance with the report of the Comptroller General there is due the plaintiff for the remainder of the period involved the sum of $2,666.80.
It is therefore ordered and adjudged that the defendant’s motion for new trial be overruled, and that plaintiff have and recover of and from the United States the sum of two thousand sis hundred sixty-six dollars and eighty cents ($2,666.80).